Title: From Thomas Jefferson to James Brown, 9 June 1793
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia June 9. 93.

I have received your favor of the 3d. and thank you for your kind attentions to the manifold little concerns with which I have plagued you. With respect to my furniture there are several packages which must never be put into a waggon: and these and others must go under peculiar care of being covered against the weather. This would require details of attention which could neither be expected nor given by any body but myself. I conclude therefore to leave them in their present deposit till I come to Virginia myself.—I am glad to hear that Donald & Burton will go on with their own business. You will therefore judge whether to address my tobacco to them or to whom. I am in hopes our merchants will buy up foreign bottoms for the transportation of our produce. Tho’ these will not be favored in the import duties, as if they were home-built, yet they will be entitled to passports, as American property, foreign nations being bound to respect whatever bonâ fide belongs to us, some by express treaty, and all by the law of nations. As in this way we may suddenly enlarge our stock of shipping, we shall suffer the less. The government has accordingly instructed the custom house officers to furnish passports to all vessels bonâ fide belonging to Americans, attending rigorously however to prevent fraudulent covers. I am with sincere esteem Dear Sir your friend & servt

Th: Jefferson

